Table of Contents Exhibit 21.01 Subsidiary Name Jurisdiction of Incorporation or Organization Silicon Image International LLC Delaware HDMI Licensing, LLC Delaware Simplay Labs, LLC Delaware Silicon Image, Cayman Islands Limited Cayman Islands Silicon Image Electronics Technology (Shanghai) Co., Ltd. China Silicon Image Japan KK Japan Silicon Image UK Limited United Kingdom Silicon Image International B.V. The Netherlands Silicon Image Cooperatie U.A. The Netherlands Silicon Image, GmbH Germany Silicon Image Tasarim Merkezi Ticaret Limited Turkey CMD Technology Inc. California DVDO, Inc. California Zillion Technologies, LLC California Fairview, LLC Delaware Slice Acquisition Corp. Delaware TWN Acquisition Corp. Delaware
